In an action to recover damages for personal injuries, an order was made at Special Term granting appellant’s motion for substitution of attorneys and referring to an Official Referee to hear and determine the compensation and amount of the retiring attorney’s lien, the appeal is from so much of the order of the Official Referee as fixes the compensation at $1,500 and provides that the retiring attorney shall have a lien therefor on any recovery by way of trial or settlement. The retiring attorney’s agreement with appellant provided that he was to receive 50% of any recovery by trial or settlement. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.